DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-24, 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 8, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor structure with the following limitations “forming a ground-up underbump metallization (UBM) pad disposed on the first dielectric layer in a first region of the interconnect structure, the first region of the interconnect structure being subject to a first amount of stress during operation, a first portion of the ground- up UBM pad extending through the first dielectric layer to contact the first contact pad in the conductive layer, the first portion of the ground-up UBM pad having a recessed top surface; and forming a post-passivation interconnect (PPI) on the first dielectric layer, the PPI being a single continuous conductive material in a second region of the interconnect structure, the second region of the interconnect structure being subject to a second amount of stress during operation, the second amount of stress less than the first amount of stress, the PPI comprising a PPI pad and a conductive segment, the conductive segment extending through the first dielectric layer to contact the second contact pad in the conductive layer, the PPI pad having a flat top surface;” and “after coupling the second connector to the PPI pad, depositing a second dielectric layer on 
Regarding claim 15, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor structure with the following limitations “forming a plurality of ground-up underbump metallization (UBM) pads disposed directly on the first dielectric layer in respective first regions of the interconnect, a plurality of respective lower surfaces of the plurality of ground-up UBM pads physically contacting an upper surface of the first dielectric layer, the respective first regions of the interconnect having a respective first amount of reliability risk over a threshold amount of reliability risk, a plurality of respective first portions of the plurality of ground-up UBM pads extending through the first dielectric layer to contact respective first contact pads of the plurality of first contact pads in the conductive layer, each of the respective first portions of the plurality of ground-up UBM pads having a respective recessed top surface; and forming a plurality of post-passivation interconnects (PPIs) directly on the first dielectric layer, each of the plurality of PPIs being a single continuous conductive material in respective second regions of the interconnect, the respective second regions of the interconnect having a second amount of reliability risk under the threshold amount of reliability risk, each of the plurality of PPIs comprising a respective PPI pad and a respective conductive segment, the respective conductive segments extending through the first dielectric layer to contact respective second contact pads of the plurality of second contact pads in the conductive layer, each respective PPI pad having a flat top surface, a respective lower surface of each respective PPI pad physically contacting the upper surface of the first dielectric layer;” and “depositing a second dielectric layer on the interconnect, … the second dielectric layer covering at least respective first portions of respective lower halves of respective spherical surfaces of second connectors of the plurality of second connectors, respective second portions of the respective lower halves of the respective spherical surfaces of the second connectors being directly adjacent to an ambient” along with other limitations of the claim.
Regarding claim 21, the prior art of record does not disclose or fairly suggest a method of forming a semiconductor structure with the following limitations “forming the first ground-up UBM pad directly on the first dielectric layer in the first connector coupling region, a lower surface of the first ground-up UBM pad physically contacting an upper surface of the first dielectric layer, a first portion of the first ground-up UBM pad extending through the first dielectric layer to contact the first contact pad in the conductive layer, the first portion of the first ground-up UBM pad having a recessed top surface; and forming a post-passivation interconnect (PPI) directly on the first dielectric layer in a second connector coupling region of the plurality of connector coupling regions, the second connector coupling region having a second amount of reliability risk less than the threshold amount of reliability risk, the PPI comprising a second PPI pad and a conductive segment, the conductive segment extending through the first dielectric layer to contact the second contact pad TSMP20141325USo1Page 6 of 11in the conductive layer, a lower surface of the second PPI pad physically contacting the upper surface of the first dielectric layer” and “depositing a second dielectric layer on the first interconnect structure,… the second dielectric layer covering at least a first portion of the lower half of a spherical surface of the second connector, at least a second portion of the lower half of a spherical surface of the second connector being directly adjacent to an ambient” along with other limitations of the claim.
The closest prior art of record are Pagaila et al. (US 8133762 B2), Chen (US 2013/0147034 A1), Daubenspeck et al. (US 7439170 B1), and Chung et al. (US 2006/0038291 A1).  
Pagaila teaches a method of forming a semiconductor structure (Figs. 3a-f of Pagaila).  The method comprises steps of forming a plurality of through-vias (109) and an interconnect structure (122) connecting to the through-vias; forming a plurality of connectors (128) to the interconnect structure. But Pagaila’s method forms all the connectors the same way.
Chen teaches a method of forming a bump structure designed for stress reduction (see Figs. 2A, 5, 6A-6C of Chen).  The solder bumps at the corner contact the sidewalls and recessed top surfaces of the corner contact pad (see Fig. 6C of Chen). However, Chen does not teach that wherein at least a second portion of the lower half of the spherical top surface of the second solder is directly adjacent to the second dielectric layer.  
Daubenspeck teaches a ground-up bump structure (500 in Fig. 5 of Daubenspeck) for high stress application.  The bump structure includes a first portion (504) of the UBM pad having a recessed top surface.  However, Daubenspeck only discloses a first dielectric layer (503), not a second dielectric layer.  
Chung teaches a PPI bump structure where a second dielectric layer covers a spherical surface of the solder bump, but does not disclose that a lower half of the spherical surface of the bump is exposed to an ambient.
However, in a best scenario, where one uses Daubenspeck’s bump structure for the ground-up pad and Chung’s bump structure for the PPI pad of Pagaila, the second dielectric layer of Chung would cover the spherical surface of the ground-up solder bump.  But it is not obvious that this second dielectric layer would leave a portion of a lower half of the spherical surface of the ground-up solder bump exposed to ambient. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822